Case 2:11-cr-00516-JFB Document 110 Filed 06/13/19 Page 1 of 2 PageID #: 2105
 Case 2:11-cr-00516-JFB Document 108 Filed 06/10/19 Page 1 ot2 PagelD #: 2090
                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District ofNew York
 MEC:mec                                            271 Cadman Plaza East
 F. #2009R02252                                     Brooklyn, New York 1/201



                                                    June 10, 2019
                                                                                FILED
                                                                            IN CLERK'S OFFICE
 ByECF                                                                U.S. DISTRICT COURT E.D.N.Y.


 The Honorable Joseph F. Bianco                                       *·       JUN 13 2019     *
 United States District Court
 Eastern District of New York                                          LONG ISLAND OFFICE
 Long Island Federal Courthouse
 290 Federal Plaza
 Central Islip, New York 11722

               Re:     United States v. Michael Ashley
                       Criminal Docket No. 11-516(JFB)

 Dear Judge Bianco:

                In response to the Court's request for the government's letter pertaining to
 sentencing in this matter, the government respectfully rests on its previous submissions to the
 Court. On March 29, 2019, the government filed a letter, under seal, pursuant to Section
 SKI. I of the United States Sentencing Guidelines (the "Guidelines") to apprise the Court of
 the substantial assistance provided by the defendant and to permit the Court, in its discretion,
 to impose a sentence below the applicable advisory Guidelines range. The government
 further rests on its April 13, 2019 letter supplementing the Presentence Report as to the
 losses incurred as a result of the defendant's criminal conduct. In addition, the government
 relies on the "Factual Background" set forth in its October 13, 2017 letter filed and docketed
 in United States v. Poppi Metaxas, (14 Cr. 190 (JFB)) (Document 96).

              Another copy of the March 29, 2019 letter is filed separately under seal this
 afternoon. The April 13, 2019 letter is filed as an attachment to this letter.
Case 2:11-cr-00516-JFB Document 110 Filed 06/13/19 Page 2 of 2 PageID #: 2106
 Case 2:11-cr-00516-JFB Document 108 Filed 06/10/19 Page 2 of 2 PagelD #: 2091



                Subject to the convenience of the Court, the government is available for
 sentencing the week of June 17, 2019 or for any date in July 2019, except for July 10 and
 July 29, 2019.

                                                   Respectfully submitted,

                                                   RICHARDP.DONOGHUE
                                                   United States Attorney

                                            By:     ls/Martin E. Coffey
                                                   Martin E. Coffey
                                                   Assistant U.S. Attorney
                                                   (718) 254-6157
 cc. Kevin Keating Esq.




                                                                                             -
                                                      S/ JOSEPH F BIANCO




                                              2
